DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The response, filed 6/7/2022, has been entered and made of record. Claims 1-21 are pending in the application. Claims 8-21 have been withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 and the Nguyen and Sasaki et al. references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record to satisfy the amended features of claims 1 and 6. Specifically, Applicant argues that neither Nguyen nor Sasaki et al. discloses the amended feature of claims 1 and 6 requiring control of the vehicle speed based on the vehicle speed, which is calculated by analyzing image information. Although Nguyen discloses a vehicle monitor/detector that outputs a command to apply the brakes to the vehicle based on analysis of the vehicle’s speed and that the vehicle monitor/detector may include a camera, the reference fails to specifically assign image-based detection of the vehicle’s speed to the vehicle monitor/detector. 
Sasaki et al. discloses a roadside system including a camera that produces watching information, which includes moving speed of objects external to a vehicle, and provides this information to the vehicle used with additional information, which includes the vehicle’s speed calculated at the vehicle, to determine whether to control vehicle braking. That is, the speed of the vehicle whose speed is controlled is calculated at the vehicle and not by image analysis. Therefore, the Examiner agrees with Applicant’s assessment of Sasaki et al. as applied to amended claim 6.
Continuing with Sasaki et al., however, Applicant states that the reference is an intersection warning system and does not disclose mobile communication devices mounted on vehicles to control traveling speeds of the vehicles. Regarding this statement, which does not address the amended features of claim 6, the Examiner respectfully disagrees. Sasaki’s Fig. 4 illustrates the intersection warning system, which is mounted in the vehicle (col. 5, lines 25 and 26). The system includes a communication unit that receives watching information from roadside communication units (“100a-100d”), which is used along with the vehicle’s speed and external vehicle/object speed to determine whether to apply a braking control signal to the vehicle’s braking actuator (e.g., col. 5, line 66 – col. 6, line 12). Thus, the Examiner submits that Sasaki et al. indeed discloses mobile communication devices mounted on vehicles to control traveling speeds of the vehicles. The difference between Sasaki et al. and amended claim 6, as the Examiner notes above, is that the speed of the vehicle whose speed is controlled is not determined by an external information control system through captured image analysis. Moreover, the analysis of the watching information that dictates whether to apply braking control is performed in the intelligent vehicle, although the Examiner submits that claim 6 does not necessarily require that the ultimate determination of whether to issue collision avoidance information be accomplished by the information control apparatus.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US # 7,333,012) in view of Wolterman (US 2006/0181433).
	As to claim 1, Nguyen teaches a vehicle (Fig. 1, vehicle “150”) comprising a mobile communication device (Fig. 2, RFID tag “210”/receiver “320”; col. 4, lines 36-39; and col. 5, lines 25-28), wherein the mobile communication device is connected to a driving unit of the vehicle (Fig. 2, mechanism “250”; col. 5, lines 18-23) and controls a traveling speed of the vehicle (col. 3, lines 34-61; col. col. 5, lines 26-32), which is traveling toward an intersection (col. 3, lines 50-53), in order to avoid a collision of the vehicle at the intersection (col. 3, line 67 – col. 4, line 2) by receiving analysis result information (e.g., col. 3, lines 55-57), which is based on image information from an imaging apparatus (Fig. 1, vehicle detector “130”; col. 2, lines 46-51) provided near the intersection (Fig. 1), from an information control device (Fig. 1, traffic monitor assembly).
As noted above in the Response to Arguments section, Nguyen fails to specifically assign detection of the vehicle’s speed to captured camera images at the vehicle monitor/detector. That is, the reference fails to specifically disclose that the claimed analysis result information is based on the traveling speed of the vehicle calculated by analyzing image information. However, in the same field of endeavor, Wolterman discloses an infrastructure-based collision warning system (Fig. 1) including an information control system positioned at an intersection (Fig. 1, AI analyzer “22” and sensor system “24”). The system is configured external to approaching vehicles (Fig. 1) and analyzes vehicle data, including vehicle speed ([0019] and [0023]), to determine whether to issue a collision warning (e.g., [0012]). The system includes a camera that detects vehicle speed by analyzing captured images ([0023], lines 3-5; [0029], lines 3-6). 
In light of the teaching of Wolterman, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to use a camera images captured at Nguyen’s vehicle monitor/detector to detect the speed of approaching vehicles because an artisan of ordinary skill in the art would recognize that image-based analysis provides a robust and inexpensive solution to speed detection.  
	As to claim 2, Nguyen, as modified by Wolterman, teaches the vehicle according to claim 1, wherein the mobile communication device controls a traveling direction of the vehicle in order to avoid the collision of the vehicle at the intersection (see Nguyen, col. 5, lines 15-18, “…control action may be…steering control…”).
	As to claim 3, Nguyen, as modified by Wolterman, teaches the vehicle according to claim 1, wherein the imaging apparatus is provided on a traffic signal which is disposed near the intersection (see Nguyen, Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49).
	As to claim 4, Nguyen, as modified by Wolterman, teaches the vehicle according to claim 2, wherein the imaging apparatus is provided on a traffic signal which is disposed near the intersection (see Nguyen, Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49).
	As to claim 5, Nguyen, as modified by Wolterman, teaches the vehicle according to claim 1, wherein the information control device obtains the analysis result information by calculating a possibility of the collision between the vehicle and at least one other vehicle at the intersection based on traveling speeds of the vehicle and the at least one other vehicle entering the intersection from different directions to each other (see Nguyen, Fig. 1, vehicles “150” and “160”; col. 3, lines 16,17, and 55-57; {As Nguyen notes that both vehicles are monitored and controlled, abnormal speed conditions of both when nearing the intersection would result in a control action being sent to both vehicles.}).
	
2.	Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US # 5,939,976) in view of Nguyen (US # 7,333,012) and further in view of Wolterman (US 2006/0181433).
As to claim 6, Sasaki et al. teaches an information control system (Fig. 1, roadside system of Fig. 3) comprising: 
an imaging apparatus (Fig. 3, camera “10”) that captures images near an intersection (Fig. 2, watch area “Em”; col. 4, lines 8-21; col. 5, lines 9-11); and 
an information control apparatus (Fig. 1, control unit “20”) that analyzes traveling states of vehicles (Fig. 2, vehicles “V1” and “V2”) that enter the intersection from different directions to each other (Fig. 2) and that transmits information, which is for avoiding a collision between the vehicles at the intersection (col. 5, lines 16-35, “…watching information…”; {The watching information is used by the vehicle to determine whether a collision is imminent.}), to mobile communication devices mounted on the vehicles (Fig. 4, communication devices “30,” in the case of two intelligent vehicles at the intersection; col. 5, lines 41 and 42), based on image information from the imaging apparatus (col. 5, lines 9-19).
As noted above in the Response to Arguments section, Sasaki et al. fails to disclose that the speed of the vehicle whose speed is controlled through braking is not determined by an external information control system through captured image analysis. That is, the reference fails to disclose that the transmitted information controls traveling speeds of the vehicles based on the traveling speeds of the vehicles calculated by analyzing image information from the imaging apparatus.
In the same field of endeavor, Nguyen discloses a vehicle monitoring and detecting system positioned at an intersection (Fig. 1, traffic monitor assembly “105”). The vehicle monitoring system detects information about the moving state of the vehicle, including its speed (col. 3, lines 34-39), and makes an ultimate determination as to whether to issue a command for applying the vehicle brakes (col. 3, lines 55-57). Still, Nguyen fails to specifically disclose that the detected vehicle speed be based on images captured at the vehicle monitoring and detecting system. However, in the same field of endeavor, Wolterman discloses an infrastructure-based collision warning system (Fig. 1) including an information control system positioned at an intersection (Fig. 1, AI analyzer “22” and sensor system “24”). The system is configured external to approaching vehicles (Fig. 1) and analyzes vehicle data, including vehicle speed ([0019] and [0023]), to determine whether to issue a collision warning (e.g., [0012]). The system includes a camera and detects vehicle speed by analyzing captured images ([0023], lines 3-5; [0029], lines 3-6).
In light of the teaching of Nguyen and Wolterman, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to assign to the roadside communications units the function of ultimately determining whether to apply vehicle braking control as disclosed by Nguyen and to use images captured by the camera of the roadside communication units to determine vehicle speed as disclosed by Wolterman because configuring the roadside units with Sasaki’s vehicle functionality would greatly decrease the processing requirements of the vehicles, thereby yielding more efficiency. Furthermore, an artisan of ordinary skill would recognize that image-based analysis provides a robust and inexpensive solution to speed detection.  
As to claim 7, Sasaki et al., as modified by Nguyen and Wolterman, teaches the information control system according to claim 6. The claim differs from Sasaki et al., as modified by Nguyen and Wolterman, in that it requires that the imaging apparatus be provided on a traffic signal that is disposed near the intersection. However, Nguyen further discloses that the traffic monitoring assembly for assisting in collision avoidance is installed on a traffic signal (Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49). In light of this additional teaching of Nguyen, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to install the roadside system of Sasaki et al., as modified by Nguyen and Wolterman, on traffic signals/poles at the intersection because this would be an advantageous position for monitoring the intersection, which would result in high quality watching information and collision prevention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/8/2022